OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order, insofar as appealed from, reversed, with costs; motion of defendants Metropolitan Transportation Authority Bus Company and Isael Reyes for summary judgment denied; and certified question not answered as unnecessary. On this record, whether the emergency doctrine precludes liability presents a question of fact and, therefore, summary judgment for defendants Metropolitan Transportation Authority Bus Company and Isael Reyes was inappropriate.
Concur: Chief Judge Lippman and Judges Pigott, Rivera, Abdus-Salaam, Stein and Fahey.